UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:December 31, 2007 Item 1. Schedule of Investments. Hodges Small Cap Fund SCHEDULE OF INVESTMENTS at December 31, 2007 (Unaudited) Shares Value COMMON STOCKS: 64.9% Airlines: 6.4% 15,000 Continental Airlines, Inc.* $ 333,750 Auto Components: 5.6% 100,000 Westport Innovations, Inc.* 288,768 Capital Markets: 8.2% 3,000 Capital Southwest Corp. 355,200 5,000 Penson Worldwide, Inc.* 71,750 426,950 Commercial Services & Supplies: 3.9% 20,000 A.T. Cross Co. - Class A* 199,600 Construction Materials: 6.8% 5,000 Texas Industries, Inc. 350,500 Investment Advice: 9.2% 28,600 U.S. Global Investors, Inc. - Class A* 476,476 Machinery: 13.4% 25,000 Trinity Industries, Inc. 694,000 Metals
